DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct Species:
Species I.	Drawn to Fig. 2.
Species II.	Drawn to Fig. 3.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I & II, mentioned above are embodiments of a gas turbine engine exhaust nozzle, the species have mutually exclusive characteristics because of the structural components as shown in the figures in the application and as mentioned above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Theodore Olds on 01/11/2022 a provisional election was made without traverse to prosecute the invention of Species II (Fig. 3), claims 1, 4-8 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 3 are 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8 and 14-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of Patent No. 10,294,871; claims 1-3 and 7 of Patent No. 10,316,757;claims 1, 6 and 10 of Patent No. 10,436,120; and claims 1-5 and 8 of Patent No. 10,436,121.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim a ratio of a distance between the turbine exit and downstream most point (Ln) to a diameter (Dt) at the exit of the turbine is greater than or equal to about 1.17, bypass ratio greater than 10 and a gear ratio greater than 2.3.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter (4,043,522) in view of Chaudhry (US 2010/0005778; IDS ref).
In re Claims 1, 4, 5 and 14-16:  Vetter teaches a propulsion system (Fig. 4) comprising: 

a turbine (exit of 32 having 48), said turbine having an exit point (annotated), and a diameter (any diameter at the exit point, even the diameter of shaft reads on this) defined at said exit point; 

    PNG
    media_image1.png
    356
    802
    media_image1.png
    Greyscale

a nacelle (16) surrounding a core engine housing (22), said fan (see Fig. 4) configured to deliver air (in duct 20) into a bypass duct (20) defined between said nacelle (16) and said core engine housing (22); and
a core engine exhaust nozzle (24) downstream of said exit point, with a downstream most point of said core engine exhaust nozzle being downstream (see Fig.4) of an internal plug (annotated) received within said core engine exhaust nozzle and said downstream most point being defined as an exit of the exhaust nozzle at a distance (Ln, annotated) from the exit point (see Fig. 4); wherein a ratio of said distance (Ln) to said diameter (Dt) is greater than or equal to about 0.90; greater than or equal to about 1.02 or greater than or equal to about 1.17 (greater than 3:1 for turbine vanes or even more for shaft).
Vetter teach a high bypass ratio engine, however, Vetter does not specifically teach a gear and said gear drive said fan.
Chaudhry teaches a gear (22) and said gear drive said fan (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a gear to drive the fan shaft in Vetter’s engine in order to accommodate significantly larger fan diameter than that of the low pressure compressor as taught by Chaudhry, [0019].

It would have been obvious to one of ordinary skill in the art at the time of the invention to make Chaudhry’s engine such that the ratio of said distance Ln to said diameter is greater than or equal to about 1.17 in order to minimize disturbance in the exhaust gas as taught by Orosa, col. 1 ll. 44-45 and Fig. 4.
In re Claims 6, 7, 18 and 19:  Vetter i.v. Chaudhry teaches the invention as claimed and as discussed for Claims 1, 4, 5 and 14, above.  Chaudhry gear design being incorporated in Vetter’s engine, Chaudhry further teaches that the bypass ratio is greater than about 10 [0019].
In re Claims 8 and 17:  Vetter i.v. Chaudhry teaches the invention as claimed and as discussed for Claims 1, 2, 3, 4, 11 and 12, above.  Vetter further teaches an exhaust case (48) is positioned between said turbine and said core engine exhaust nozzle.
In re Claim 20:  Vetter i.v. Chaudhry teaches the invention as claimed and as discussed for Claim 14, above. Chaudhry gear design being incorporated in Vetter’s engine, Chaudhry further teaches a gear ratio of said gear is greater than or equal to about 2.3 [0019].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARUN GOYAL/             Primary Examiner, Art Unit 3741